Borden, J.,
concurring in part and dissenting in part. I agree with part I of the majority opinion, and with so much of part II as defines the relationship between the preexisting dependency and the crime with which the defendant now stands charged, namely, “some logical association or connection” between the dependency and the crime committed. Even under that broad standard, however, I fail to see any logical connection between the two in this case.
The defendant is alcohol-dependent, and has been so for some period of time. He is now charged with the crime of driving under suspension. The support that the majority marshals for the trial court’s finding of a logical connection between his dependency and the crime with which he now stands charged amounts to the facts that: (1) he was alcohol-dependent when he was first put on probation for driving under the influence; and (2) he is still alcohol-dependent and in need of treatment. There is nothing in these facts that supports a logical connection between his preexisting dependency and his present criminal conduct. If all that is needed to establish such a connection is that the defendant is still dependent, then the factor of a logical connection between the two becomes superfluous, because that will always be the case.
The only other possible connection that I can divine from the majority opinion is that the defendant’s previous crimes were motor vehicle offenses and his current crime is also a motor vehicle offense. That does not seem to me what the legislature meant by a “relationship” between the defendant’s dependency and his current crime. There must be something in the facts of the defendant’s current criminal conduct that relates *205logically to his dependency, more than the fact that he is now charged with the same type of crime that he had committed before.
I therefore dissent, and would reverse the judgment of the Appellate Court.